*593Decision op
Judd, C.J.,
on the Merits.
I refer to my opinion on the demurrer for a statement of the bill. The amendments there suggested were made and the respondent has answered.
After hearing the proofs presented and arguments of counsel, I think the bill should be dismissed.
There was a contract made in writing between the parties on the 23d August, 1882, as follows:
“The undersigned hereby agree to pay to the Hawaiian Bell Telephone Company the sums set opposite to our names, being proportion towards building a telephone line from Honolulu to different places mentioned below; also, to pay a rental of $10 per month for the use of instruments which the Hawaiian Bell Telephone Company guarantees to keep in order, and will enable us to communicate at any time with anybody connected with the central system of the Hawaiian Bell Telephone Company.
Five hundred dollars, H. A. WIDEMANN, Waianae.
One hundred dollars, James Campbell, Honouliuli.
Two hundred dollars, M. P. Eobinson, Waimano and Hoaeae.
Fifty dollars, H. E. Whitney & C. H. Judd.
Seven hundred dollars, Hawaiian Government, per J. E. Bush, Minister of Interior, three stations, Ewa, Waianae and Waialua.
Two hundred dollars, J. I. Dowsett, Stations Moanalua and Mikilua.
One hundred dollars, J. P. Mendonca, Mokuleia Plains,”
By this the “subscribers” engaged to pay a rental of $10 per month for use of instruments. This must mean for each station — for where more than one station is contemplated they are specified. The subscription of $500 by the Waianae Company was announced by Mr. Widemann, its president, at a meeting of the stockholders of the defendant corporation before it was voted to put up the Waianae and Waialua line. It was paid on May 23d, 1883. The construction of the line was begun in January, 1883, and finished in June. Messrs. C. 0. Berger and H. A. Widemann, the only witnesses for plaintiff, say that *594the arrangement or stipulation was that the Waianae Company-should have two stations on the line, of which the one at the manager’s house was to be rent free. But Mr. Berger says that this arrangement to have the use of one instrument free was made while the line was being constructed. It is therefore apparent that this concession was not a part of the original contract, as a proportional contribution to the expense of erecting the line, the Telephone Company to keep the instruments in order, and the subscribers to pay $10 per month for their use. The privilege of one instrument free was obtained at least five months later, and I cannot consider that it was a- part of the original consideration. I much doubt if the rules of evidence would allow a written contract to be thus enlarged by parol. Moreover, I think this contract contemplating a continuance of the service for years is within the statute of frauds. There has been no part performance of this particular ingredient of the contract with knowledge on the part of defendant.
A. S. Hartwell, for plaintiff.
F. M. Hatch, for defendant.
Honolulu, August 8th, 1885.
I find no evidence that this concession of one instrument free was acquiesced in or ratified by the defendant corporation. At the time it was alleged to have been made, Mr. Widemann was president, and Mr. Berger secretary, of both the plaintiff and defendant corporations. This requires that in thus dealing with themselves the utmost good faith should be used and shown. There was nothing on the minutes of the Telephone Company or on its record of instruments to show that the telephone in use at the manager’s house was not to be paid for. Reasonably soon after the fact was discovered that it was to be rent free, it was disavowed by the defendant corporation.
Without discussing the remaining points made, my conclusion is that the use of telephone at the manager’s house by the Waia-nae Company, free of rent, was a license without consideration, and hence revocable, and therefore dismiss the bill.